In this case the appeal is from an order dismissing a bill of complaint filed by one who is alleged to be the assignee, owner and holder of a tax sale certificate issued to the State of Florida for unpaid taxes. The bill of complaint complies with the 1931 Chancery Practice Act in regard to the allegations of ultimate facts and, therefore, contains sufficient allegations to constitute a basis for the relief prayed.
Amongst other things, the motions to dismiss raised the question of the right of the complainant to foreclose a tax sale certificate for the face value thereof together with subsequent and omitted taxes paid by the complainant when *Page 528 
the certificate was bought and assigned to the complainant for less than the face value thereof.
The contention of the appellee has been settled adversely by this Court in the case of Patterson v. Crenshaw, opinion filed May 24, 1933. On authority of that case and because it appears that insofar as the sufficiency of the allegations is concerned the 1931 Chancery Practice Act has been complied with, the orders appealed from should be reversed and it is so ordered.
Reversed.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents.